Filed 9/13/13 Juan C. v. Super. Ct. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


JUAN C.,

     Petitioner,

         v.                                                            G048507

THE SUPERIOR COURT OF ORANGE                                           (Super. Ct. No. DP021497)
COUNTY,
                                                                       OPINION
     Respondent;

ORANGE COUNTY SOCIAL SERVICES
AGENCY et. al.,

     Real Parties in Interest.



                   Original proceedings; petition for a writ of mandate to challenge an order of
the Superior Court of Orange County, Jacki C. Brown, Judge. Petition denied.
                   Lawrence A. Aufill for Petitioner.
                   Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Jeannie Su,
Deputy County Counsel, for Real Party in Interest Orange County Social Services
Agency.
                   Yana Kennedy for Minor.
                                  *           *           *
              Juan C. (father) seeks extraordinary writ relief from an order terminating
reunification services for his son M.C. (born July 2011) and setting a selection and
implementation hearing under Welfare and Institutions Code section 366.26 (all statutory
references are to this code) hearing for September 20, 2013. (Cal. Rules of Court,
rule 8.450.) Father contends there is insufficient evidence to support the juvenile court’s
finding that returning M.C. to father’s physical custody would create a substantial risk of
detriment to his physical or emotional well-being. Father also challenges the sufficiency
of the evidence to support the court’s conclusion father was offered or received
reasonable reunification services. Finding no error, we deny the petition.
                                              I
                         FACTS AND PROCEDURAL BACKGROUND
              On July 24, 2011, Los Alamitos police received a report of a woman acting
erratically outside a homeless shelter. Officers observed N.L. (mother) swinging
newborn M.C. by the lower body, causing his head to flop dangerously back and forth.
Mother proclaimed she was “dancing for the Gods and here is my sacrifice for the Gods.”
Mother was unkempt, and appeared to be under the influence of drugs or alcohol.
Mother dropped the infant to the ground and kicked him, causing him to flip over. M.C.
suffered serious injuries, including internal brain bleeding, requiring hospitalization in a
surgical intensive care unit.
              The officer arrested mother for child endangerment and other offenses. A
social worker with the Orange County Social Services Agency (SSA) interviewed mother
later at the jail. Mother denied harming M.C., but acted erratically during the interview,
and threatened the social worker. Mother told the social worker M.C.’s “father was in




                                              2
heaven” and the social worker “should ask Moses to send the father down to pick up the
child.”1
              The social worker located father two days later. He and mother were not
married, but had been together for about 18 months, and he was with mother shortly
before the precipitating incident. Father revealed he suffered from depression and had
been hospitalized five times for mental health issues. Homeless and living a transient
lifestyle, he declared he could not currently care for an infant.
              SSA filed a dependency petition alleging M.C.’s mother intentionally
inflicted serious physical harm to him, his parents failed to protect him or provide him
with adequate care, leaving him without support, and his parents suffered from mental
illness. (§300, subds. (a), (b), (e) & (g).)
              SSA placed M.C. in a foster home upon his release from the hospital. The
social worker discussed the allegations of the petition with father in mid-August 2011.
Father stated he noticed a lump on the back of M.C.’s head about a week before the
incident. Mother claimed she did not know how it occurred. Before the incident, mother
had been acting erratically and had refused to take her medication. On the day mother
injured M.C., she struck father during an argument. He took the baby back to the shelter,
but the manager “shut the door in” his face. He left M.C. with mother and returned to
Santa Monica.
              About a year elapsed between the detention hearing and the jurisdiction
hearing. During this period, M.C. manifested significant developmental, neurological,
and cognitive deficits. He initially required phenobarbital because of tremors, possibly


1      In July 2012, mother pleaded guilty in a collaborative court proceeding to assault
by means of force likely to cause great bodily injury, corporal injury on a child, child
abuse and endangerment, and battery on a police officer. The court placed her on
probation in the “Whatever It Takes” program for mentally ill and homeless persons.
The juvenile court declined to offer mother reunification services. She is not a party to
this writ proceeding.

                                               3
caused by in utero drug exposure, and required hours of physical and occupational
therapy and other services weekly.
              Father briefly relocated to an Orange County shelter, but soon returned to
Los Angeles County. Father recommended a paternal aunt in Florida as a placement
resource. The aunt reported father “had a very difficult life since childhood.” Both of
father’s parents had mental health problems or substance abuse issues. Father was left to
“fend for himself on the streets at age 14.”2
              SSA gave father bus passes and arranged weekly monitored visitation, but
father visited M.C. infrequently. During visits, he often demonstrated poor parenting
skills and appeared to “lack [] understanding of the child’s severe developmental delays.”
Despite instruction from the monitors, father did not “engage with [M.C.], talk to him,
smile at him, etc.” He did not ask questions about M.C.’s condition and it was
“concerning . . . that he doesn’t take more of an interest . . . .” At one point father
declared he was “not gonna go see [M.C.] ever again.” He enrolled in a parenting class,
but did not complete the course. Father received mental health counseling through Los
Angeles County and assistance through a homeless outreach center. Father
acknowledged on several occasions he could not care for M.C. because of his own mental
health issues and an unstable housing situation.
              In June 2012, father appeared mentally stable and had been living in an
apartment for two months. But by late July, he was again living on the streets after an
altercation with a roommate. He asked to have his case transferred to Los Angeles,
where he was searching for employment and housing, explaining it was too difficult to
travel to Orange County to visit M.C. and complete his court-ordered services.


2       The aunt ultimately failed to complete the requirements for foster placement.
Father also suggested temporary placement with the maternal grandfather in Texas, but
the grandfather lived with a parolee daughter (not mother) and refused to “kick her out on
the street when she is doing so well.”

                                                4
              In July 2012, father pleaded no contest to the allegations of the petition as
amended. The juvenile court found the allegations to be true.
              Father continued to have difficulty embracing his parental responsibilities
while visiting M.C. In September 2012, father did not attempt to correct M.C.’s errant
behavior or “verbally engage in any communication with the child. He . . . just stands or
sits around the child.” When M.C. tried to put his finger in a light socket, father did not
move to protect or redirect him, and the monitor had to remove the child from the area.
              Father had obtained employment, but he continued to live on the streets.
He explained he could not “live in any type of shelter, or housing . . . where he is told he
must follow certain rules and conditions.” He stopped seeing his therapist and
psychiatrist, and stopped taking his prescribed medication, asserting he no longer needed
it. He had not completed any of his case plan requirements and did not visit M.C. The
social worker informed father he must secure housing, maintain employment, and seek
childcare for M.C. to have the child returned to his care. Father complained “this
appeared to be too much.”
              The social worker reported in late October 2012 that 15-month old M.C.
continued to have significant developmental delays and was “still exhibiting some
Autistic characteristics.” He also had become “very aggressive, throw[ing] things,
pull[ing] hair” and “hitting people unexpectedly.” She recommended adding behavioral
therapy to the child’s treatment regimen. Father reported feeling under stress at his job,
returned to his psychiatrist and asked to resume medication for bipolar and depressive
disorders. Father also enrolled in a 10-week parenting class, and received a
recommendation for individual counseling. The social worker also recommended
psychotherapy so father can share “feelings of frustration, anxiety, irritability” and to find
“healthy ways to cope . . . with his mental health issues.”
              At the disposition hearing in December 2012, the juvenile court ordered
reunification services for father, and approved the case plan contained in the October 18,

                                              5
2011 social services report. The court set an 18-month review hearing for January 24,
2013.
                The social worker’s initial report for the review hearing recommended
terminating father’s reunification services. Father had completed a parent education
class, but had not started individual counseling. He stopped taking medication for his
mental illness, missed an appointment with his psychiatrist, and visited his mental health
clinic infrequently. His mental health counselor in Los Angeles explained mental illness
is chronic, and patients need ongoing therapy to function appropriately and safely. She
could not say whether father was able to safely and appropriately care for M.C. at the
current time.
                Father had moved into an apartment in Santa Monica, but ignored the social
worker’s attempts to verify the residence. He continued to work full time at a restaurant.
He refused to sign the case plan, and his visits with M.C. remained inconsistent.
Authorized to have monitored visits two times a week, father visited M.C. about once a
month. He often cancelled or failed to show up for scheduled visits, and other times
arrived late, tired from a long commute, and left early. The visits were “unproductive,
distant, and cold” and father did not “display any affection, nurturance, or express any
words of endearment.” He did not appear “to have learned any parenting skills or
expectations from his parenting classes.” Nor did he appear emotionally attached to M.C.
He did not hug, kiss, or talk to his son. Father did not set boundaries, redirect M.C.’s
aggressive behavior, or “prevent the child from possible injury during” visits.
                In February 2013, the social worker reported father ignored M.C.’s
caregiver during a January 30 visit and gave M.C. apple slices with skin, causing M.C. to
gag because he did not know how to chew some foods. The caregiver reported father
failed to take into account M.C.’s severe developmental delays and was unwilling to
listen or learn. Father left the visit 30 minutes early and did not show up or call to cancel
a February 6 visit. He also missed visits on February 13 and February 19.

                                              6
                In late February 2013, father’s lawyer declared a conflict and the court
appointed a new lawyer. The court continued the 18-month review to March 21.
                In the report prepared for the March 21 hearing, the social worker noted
father had not contacted the social worker or the caregiver, or visited M.C., since the last
report. The foster mother reported father had angrily “accused her of writing lies in [the
prior] report.” In May, the social worker reported that father resumed visiting M.C., but
the foster mother described the visits as “poor quality” and noted father left the visits 40
minutes early.
                The review hearing commenced May 7, 2013. The current and former
social workers testified, as did father. At the conclusion of the hearing, the juvenile court
found M.C.’s return to father would create a substantial risk of detriment to his safety and
physical or emotional well-being, and father’s progress toward alleviating the causes
necessitating placement had been minimal. Finding it was “futile” to provide father with
further reunification services, the court scheduled a hearing to implement a permanent
plan for M.C.
                                              II
                                         DISCUSSION
A.   Substantial Evidence Supports the Juvenile Court’s Finding that Returning M.C. to
His Father Poses a Substantial Risk of Harm
                Section 366.21, subdivision (f) provides that “[t]he permanency hearing
shall be held no later than 12 months after the date the child entered foster care . . . .”3 At
the permanency hearing, the court settles on a permanent plan for the child, which
includes a determination of whether the child will be returned to the child’s home within


3      Here, because of delay between the date M.C. was originally taken from his
parents (July 2011) and entered foster care (September 2011) and the disposition hearing
(December 2012), the May 2013 initial postdisposition review hearing served as the
permanency review hearing.

                                               7
the time limits of section 361.5, subdivision (a). “[T]he court shall order the return of
the child to the [parent’s] physical custody . . . unless the court finds, by a preponderance
of the evidence, that the return of the child . . . would create a substantial risk of
detriment to the safety, protection, or physical or emotional well-being of the child. The
social worker shall have the burden of establishing that detriment. . . . The court shall
also determine whether reasonable services that were designed to aid the parent or legal
guardian to overcome the problems that led to the initial removal and continued custody
of the child have been provided or offered to the parent or legal guardian. . . . The failure
of the parent or legal guardian to participate regularly and make substantive progress in
court-ordered treatment programs shall be prima facie evidence that return would be
detrimental.” (§ 366.21, subd. (f), italics added.)
              Father argues there is no evidence he “has ever abused or neglected the
child. The father completed two parenting classes. Father is now fully employed, with
an appropriate home for the minor. The father spoke with his psychiatrist about going off
his medications, because it made working extremely difficult. Father was aware, that
without a job, the child would not be returned to his care. The evidence presented to the
juvenile court shows father thriving. Father . . . has held a job for over seven months; has
maintained an apartment for approximately six months; has $800 in savings; travels six
hours, by bus, to visit his child; attends individual counseling. These are not the actions
of a debilitated parent suffering mental health issues. The fact that father has mental
health issues is not substantial evidence of substantial risk of detriment to the child.”
              A reviewing court must uphold a juvenile court’s findings and orders if
they are supported by substantial evidence. (In re Amos L. (1981) 124 Cal.App.3d 1031,
1036-1037.) Credibility determinations and resolving conflicts in the evidence are
reserved for the trier of fact. (In re Tanis H. (1997) 59 Cal.App.4th 1218, 1226-1227.)
“[W]e must indulge in all reasonable inferences to support the findings of the juvenile
court [citation], and we must also ‘. . . view the record in the light most favorable to the

                                               8
orders of the juvenile court.’” (In re Luwanna S. (1973) 31 Cal.App.3d 112, 114.) The
appellant bears the burden to show the evidence is insufficient to support the court’s
findings. (In re Geoffrey G. (1979) 98 Cal.App.3d 412, 420.)
              Robert Byczkowski, the social worker since February 8, 2013, testified he
believed returning M.C. to his father would create a substantial risk of detriment to the
child. Byczkowski explained he grew concerned when father informed him he no longer
took his psychotropic medications, and claimed his psychiatrist told him he did not need
to take the medications if he felt better. But father could not remember the psychiatrist’s
name or contact information. Byczkowski felt father’s statements were “gravely
concerning as they tend not to be consistent with information, training, or experiences
that I have based on individuals with mental histories.” The social worker noted that
father did not “appear to be able to provide” his plan concerning child care. Byczkowski
also emphasized father visited M.C. sporadically, and when he did visit, father failed to
“appropriately or adequately parent the child” and “does not take direction or guidance
offered by the caretaker or other individuals . . . .”
              Barbara Flores, father’s former social worker, testified she spoke with
father’s psychiatrist in January 2013. The psychiatrist stated she prescribed medication
for father, but was unsure whether he was taking it because he missed his December 2012
appointment. Father explained he stopped taking the medication because it made him
sleepy and hard for him to work. Flores noted father’s mental health provider reported
father was “not consistent in his mental health counseling.” Flores also had “concerns
about [father’s] parenting ability,” and believed he could not adequately supervise or
protect M.C. She concluded father had not benefitted from the parenting program based
on “his inability to redirect the child, engage in conversation, engage in some kind of
involvement with the child during his visits.” She cited his passivity and failure to parent
his child appropriately, including giving M.C. apples that caused him to choke, and not
supervising M.C. when he ran out of the room to an elevator. Based on his “lack of

                                               9
compliance in completing his service plan [psychotherapy apart from his mental health
program counseling, and continued medication regimen] and his parenting skills and
inability to supervise correctly, the child, and the content of the visit,” the social workers
recommended terminating reunification services.
              As related in detail above, the record contains substantial evidence that
supports the trial court’s detriment finding. Father’s decision to skip psychiatric
appointments and discontinue his prescribed medication demonstrated the child remained
at risk in father’s care because he did not appreciate the nature of his mental illness.
Father’s inconsistent visitation, and especially his passive care and supervision of M.C.
during visits, also showed the child remained at risk in father’s care. As the social
worker reported, father demonstrated a lack of understanding of M.C.’s severe
developmental delays and often demonstrated poor parenting skills, notwithstanding his
completion of a parenting class. Father did not set boundaries, redirect M.C.’s aggressive
behavior, or “prevent the child from possible injury during” visits. Notably, father never
progressed beyond monitored visitation. Father’s failure to hug, kiss or talk to his son
showed he lacked an emotional attachment; at the least it showed M.C. received no
emotional and loving support. As mentioned above, father acknowledged on several
occasions he could not safely care for M.C. because of his own and M.C.’s issues. Nor
could father’s mental health counselor in Los Angeles say whether father was able to
safely and appropriately care for M.C.
              It is laudable that father completed a parenting program, and by May 2013,
appeared to have established stable employment and housing. But given father’s long
history of mental illness and transience, his failure to protect M.C. shortly after the birth,
father’s decision to self-treat his mental illness, the extra care and supervision
necessitated by M.C.’s special developmental and cognitive needs, and father’s manifest
failure to grasp basic parenting concepts notwithstanding the parenting class, the court



                                              10
did not err in concluding return of M.C. to father in May 2013 would create a substantial
risk of detriment to M.C.’s safety, protection, or physical or emotional well-being.
B.   Substantial Evidence Supports the Juvenile Court’s Finding Reasonable Services
Were Offered or Provided to Father
              Section 361.5 provides, “Except as [otherwise] provided . . ., whenever a
child is removed from a parent’s . . . custody, the juvenile court shall order the social
worker to provide child welfare services to the child and the child’s” parent. Where the
child is under three years of age “on the date of initial removal from the physical custody
of his parent, court-ordered services shall be provided for a period of six months from the
dispositional hearing as provided in subdivision (e) of Section 366.21, but no longer than
12 months from the date the child entered foster care as provided in Section 361.49
unless the child is returned to the home of the parent or guardian.” (§ 361.5, subd.
(a)(1)(B); § 361.49 [child enters foster care at the earlier of the jurisdictional hearing or
60 days after the date he or she is initially removed from the physical custody of his or
her parent or guardian.)4
              Father contends the juvenile court erred when it found reasonable services
had been offered or provided. “Family preservation is the priority when dependency
proceedings commence. [Citation.] ‘Reunification services implement “the law’s strong
preference for maintaining the family relationships if at all possible.” [Citation.]’
[Citation.] Therefore, reasonable reunification services must usually be offered to a
parent. [Citation.] SSA must make a ‘“‘good faith effort’”’ to provide reasonable
services responsive to the unique needs of each family. [Citation.] ‘[T]he plan must be
specifically tailored to fit the circumstances of each family [citation], and must be


4      The court may extend services for up to 24 months from the date the child was
originally removed from physical custody of the parent under special circumstances not
applicable in this case. (See § 361.5, subds. (a)(3) & (4); § 366.22, subd. (b); Earl L. v.
Superior Court (2011) 199 Cal.App.4th 1490 (Earl L.).)

                                              11
designed to eliminate those conditions which led to the juvenile court’s jurisdictional
finding. . . .’ The adequacy of SSA’s efforts to provide suitable services is judged
according to the circumstances of the particular case. [Citation.]” (Earl L., supra,
199 Cal.App.4th at p. 1501.)
              We are mindful, however, “[i]n almost all cases it will be true that more
services could have been provided more frequently and that the services provided were
imperfect. The standard is not whether the services provided were the best that might be
provided in an ideal world, but whether the services were reasonable under the
circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.) “It is the job of SSA
to assist parents with inadequate parenting skills in remedying the sources of the problem,
not to eradicate the problem itself.” (In re Riva M. (1991) 235 Cal.App.3d 403, 414.)
We review the juvenile court’s finding of reasonable services for substantial evidence.
(Angela S. v. Superior Court (1995) 36 Cal.App.4th 758, 762.)
              Father complains the social workers did not do enough to “get father into
individual counseling.” He marshals a list of alleged SSA omissions, including a failure
to follow up on referrals provided to father or determine whether father was still on a
waiting list for counseling. He also emphasizes SSA did not refer father to an additional
parenting class, did not refer him to a parent-mentor program, never informed father he
should attend domestic violence counseling, failed to contact father’s mental health
providers to ascertain his mental health status, did not provide a referral packet for Los
Angeles County services, and did not give him bus passes after he informed social
workers he had transportation problems. He argues the juvenile court should have
continued the case under section 352 to provide him with “six months of family
reunification services.” (See Mark N. v. Superior Court (1998) 60 Cal.App.4th 996,
1017.)
              The operative case plan required father to cooperate with recommendations
of the treating psychiatrist and follow through on any medication regime, and “take

                                             12
medications as prescribed, on a consistent basis,” and “meet with the attending
psychiatrist, before terminating any medications.” The case plan also required father to
participate in individual, conjoint, family and/or group therapy with an SSA-approved
therapist “to address issues of . . . child abuse, inappropriate/poor parenting skills,
parental responsibilities & expectations, protective measures, age appropriate discipline,
abandonment/separation issues, anger management, low self-esteem, childhood trauma as
it relates to adult dysfunction, substance abuse, mental illness, cycle of domestic
violence, co-dependency, and dynamics and consequences of dysfunctional relationships.
Counseling is to continue until such time as the assigned social worker determines in
consultation with the therapist that the goals of therapy have been accomplished and
therapy is no longer necessary. Frequency of counseling is to be determined by the
assigned social worker in consultation with the therapist.”
              The case plan required SSA to facilitate weekly supervised visitation,
review the case plan with father and “provide referrals to appropriate resources to
facilitate the [father’s] compliance with the case plan,” “provide in & out of county
transportation passes/tickets for” father “as needed to facilitate the case plan
requirements, and visitation,” and “monitor [father’s] cooperation and compliance with
the Court-approved case plan by contacting the parents’ service-providing agencies to
obtain service progress information.”
              As noted, father contends the social workers did not do enough to “get
[him] into individual counseling.” Father testified Flores provided him with referrals in
Santa Monica for parenting classes, counseling, and drug testing. In January 2013, he
was on a waiting list for individual counseling with Santa Monica Family Services,
referred by Flores. The provider told him he would have to wait for a call, but father
decided to find “his own place” and started counseling in February 2013 with Alexis
Litvak through Daniel’s Place, which had been suggested by his caseworker, Chris
Richardson, at Ocean Park Community Center. He still was receiving weekly counseling

                                              13
at the time of the May 2013 hearing. He and Litvak “talk[ed] about pretty much
everything, basically, how am I gonna deal with my son, what’s my future . . . . She asks
me questions.” They also dealt with issues related to his mental health, including his
anxiety.
              According to her reports, in June 2012 Flores advised Chris Richardson,
father’s community center case manager, that father needed to participate “with his case
plan components” including “long term individual counseling.” As noted, father
conceded at the hearing Flores referred him to appropriate counseling in Santa Monica.
But as of October 2012 father stated he had “not participated in any case plan activities,
and cannot do so because of work.” Flores encouraged him to “return to the location he
initially was attending for parent education, or to return to,” Richardson “for referrals to
parent education, and individual counseling.” Flores also urged him to return to therapist
Amy Byrne, who was willing to provide additional referrals for separate psychotherapy
with a clinician outside the county’s mental health agency. Flores also advised father’s
psychiatrist, Dr. Fine, that she wanted father to attend psychotherapy to help him deal
with “intimate relationships, peer relationships, substance abuse, co-dependency,
unresolved childhood trauma, and/or poor parenting skills, responsibilities and
expectations.” Fine agreed to provide father with a list of psychotherapists. Flores stated
she would explore resources for father to help pay for these services, but that “he must
take the initiative to enroll, and demonstrate his commitment to staying involved and
participating consistently.” In November 2012, father’s parenting instructor, Angelie
McCord, encouraged father to enroll in individual counseling as well. In January, Flores
again advised father “he needed to attend individual counseling with a different therapist
[other than Byrne] to discuss other critical issues that do not involve his mental health.”
              The record reflects social workers did review case plan responsibilities with
father, referred him to resources near his residence, and also worked through father’s
longstanding mental health providers and case workers to refer him to appropriate

                                             14
psychotherapy. As noted, father ultimately obtained counseling with Alexis Litvak, who
was suggested by Richardson. SSA’s efforts concerning individual counseling were not
unreasonable.
                Father also complains SSA did not refer father to an additional parenting
class or parent mentoring. Flores referred father to parenting education in Santa Monica.
Father testified he attended nine of ten parenting classes before dropping out, and then re-
enrolled and completed another 10-week parenting class. Father believed the second
course “was pretty much a waste of time because” it largely duplicated the earlier class.
Nothing suggests the course referred did not contain the appropriate components of an
effective parenting education program, or that another class or mentoring would have
helped. Father simply appeared unable to grasp the concepts taught. SSA’s efforts
concerning parenting education were not unreasonable.
                Father complains SSA did not refer him to a domestic violence or personal
empowerment program. Flores testified she “believed” she referred father at some point
to a program in Orange County, but apparently did not refer him to a Los Angeles County
program. Flores also testified father’s failure to participate in an empowerment program
(PEP) was not the reason for her recommendation against M.C.’s return. Although
Byczkowski testified it would have been “beneficial for father to participate in that type
of service,” domestic violence between the parents was not at the heart of this case. Any
failure to refer or follow up with father concerning a PEP program did not deny father the
reasonable services he needed to regain custody of M.C.
                Father also contends the social workers failed to contact father’s mental
health providers to ascertain his mental health status. Flores testified she did speak with
Dr. Fine, who informed her about father medication’s status. Fine did not have much
specific information about father. Neither she nor father’s former county mental health
counselor, Amy Byrne, appeared very forthcoming with information, perhaps because of
confidentiality concerns. It is unclear whether or when father advised the social workers

                                              15
about his counseling with Litvak to allow SSA to solicit input. In any event, while it
would have desirable to have assessments from father’s mental health providers, nothing
suggests the providers had information favorable to father’s position. SSA’s failure to
obtain further details of his condition did not deny father reasonable services.
              Father also asserts social workers did not give him bus passes. In her
December 2011 report, Flores noted SSA was supplying out of county bus passes and
asked the court “to correct the wording on the minute order” to allow father to continue to
receive out of county passes. Father testified at the hearing in May 2013 he continued to
make the three-hour trek from Santa Monica to Orange on the bus and train, but did not
testify SSA failed to supply him with bus passes. Although he missed visits for work-
related and other reasons, nothing suggests he did not have access to transportation.
              Finally, we reject father’s suggestion that “unofficial services” offered to
him during the 17-month predisposition period cannot be considered because they were
“voluntary” rather than court-ordered. Here, at the detention hearing in July 2011, the
court ordered SSA to provide “reunification services as soon as possible.” Because of
time limits on out of custody placement, especially with young children, it is necessary to
start reunification efforts immediately. It would frustrate the statutory purpose to
speedily resolve dependency issues if those efforts could not be considered in
determining whether SSA provided reasonable services.




                                             16
                                            III
                                       DISPOSITION
              The petition from the order terminating reunification services is denied, as
is the request for a stay of the section 366.26 hearing set for September 20, 2013.




                                                  ARONSON, J.

WE CONCUR:



MOORE, ACTING P. J.



FYBEL, J.




                                            17